Citation Nr: 0106389	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  94-39 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease with asthma.

2.  Entitlement to an increased evaluation for anxiety 
reaction with colitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from May 1972 to July 1973 
and from November 1990 to September 1991.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for chronic obstructive 
pulmonary disease with asthma and an increased evaluation in 
excess of 10 percent for the veteran's anxiety disorder with 
colitis.

Upon review, the Board notes that although this case has been 
on appeal for an extended period of time, in order for the 
Board to properly adjudicate these issues, a REMAND is 
required.


REMAND

The Board observes that although the evidence, including VA 
examinations, reveals multiple diagnoses of chronic 
obstructive pulmonary disease with bronchial asthma, the 
etiology of the disease has not been addressed.  Moreover, a 
DA Form 2173, dated in April 1992, indicates that the 
Secretary of the Army affirmed a finding that the veteran's 
positive tuberculosis test with severe cough occurred in the 
line of duty.  Additionally, the veteran claims that a VA 
physician recharacterized his anxiety disorder as 
posttraumatic stress disorder and bipolar disorder.  The 
Board notes that it does not appear that the veteran has had 
a recent VA examination for his anxiety disorder with 
colitis.  Finally, during the course of his claim, the 
veteran has alleged treatment by a private physician.  It is 
not clear whether records of such treatment have been 
obtained.  The VA's duty to assist a claimant includes 
obtaining medical records, and an examination and opinion in 
order to determine the nature and extent of the veteran's 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his chronic 
obstructive pulmonary disease with 
bronchial asthma and his anxiety disorder 
since 1991.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should be afforded a VA 
pulmonary examination to determine the 
nature and etiology of the veteran's 
pulmonary disorder.  After examining the 
veteran and reviewing the veteran's 
claims folder to include the veteran's 
service records and all medical reports 
and opinions, the examiner should opine 
whether it is as likely as not that the 
veteran's chronic obstructive pulmonary 
disorder with bronchial asthma is related 
to service.  The VA examiner should 
provide reasons and bases for this 
opinion.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




